                                                                              CLERKSAT
                                                                                    OFFI
                                                                                       RoCE U S DIST. Lf
                                                                                                       .,'
                                                                                                         .$.':-
                                                                                                              :
                                                                                           AN6Ki,vA
                                                                                           FILE:
                                         IN TH E
                            UN ITED STA TE S D ISTRIC T C O U RT                     FEB 2 12212
                                        FO R TH E                                     I .DUDLEX CLERK
                            W ESTERN DISTRICT OF W RGINIA                        B    ,
                                  LY N CH BUR G D IW SIO N                                  W CL
                                 FEBR UM W 2019 SE SSIO N



UNITED STATES OF AM ERJCA                        casex o.,   &.
                                                              ,)q(çb
                                                 SEA LE D IN D IC TM EN T
JA N IK A BAR KSDA LE                            In violation of:

                                                 18 US.C.# 371
                                                 18 U)5'
                                                       .C.f# 9229)(% 9249)(2)
       TheGrand Jury Chargesthat:

                                          CO UN T O N E

       1.From in or aboutOctober2017 and continuing thereaRertm tilin oraboutD ecem ber

2018,in theW estem DistrictofVirginia,and elsewhere,defendant,JAN IKA BARKSDALE,

u owingly and willfully conspired and agreedw ith another,tocom mitan offenseagainstthe

United States,thatis to know ingly m ake false and fictitiousw titten statem entsto licensed

firearmsdealers,withinthe.
                         m eanl
                              'ngofChapter44,Title18,UniiedStatesCode,incormection
with the acquisition ofmultiplefirearm swhich statementswereintended and likely to deceive

thelicensed firearm sdealets,asto afactm aterialto thelawfulnessofsuch salesofsaid flrenrms

to the defendantunderChapter44 of Title 18,in thatthedefendantdid executeaDepartm entof '

Justice,Bureau ofM cohol,Tobacco,Firearm s,and Explosivesform 4473,FirearmsTransacdon

Record,totheeffectthatthatshewastheactualbuyerofthesrearmsindicated on theFonn

4473,when in factasthedefendantthen knew,shewasnottheactualbuyerofthesrenrms,i!l

violation ofTitle18UnitedStatesCode,Sections922(a)(6)and 974(a)(2).



   Case 6:19-cr-00005-NKM Document 3 Filed 02/21/19 Page 1 of 6 Pageid#: 3
                     M A NN ER A N D G A N S O F TH E C ON SPIM CY

       2. Itw as a partofthe conspiracy thatthe co-conspiratorobtained inform ation about

flrearm sforsale from licensed firearm sdealersloqated in theW estem DistrictofVirginia.

       3.81tw as further a partofthe conspiracy the co-conspiratorw ould provide instructionsto

thedefendantaboutwhichguntslheWantedthedefendanttobuyforhim.
       4.Itwasfurtherapartoftheconspiracythattheco-conspiratorkansportedtheéefendant
tothelicensedflrearmsdealerstoptlrchasefirearmts)heselected.
       5. Itwasfurtherapartoftheconspiracy thatthedefendantElled outtherequired

paperwork forthepurchaseofthefirearm ssincetheco-conspiratorcouldnotlegallypurchase a

flrearm because he had previously been convicted ofa crim e punishable by im prisonm entfor a

term exceeding one year.

       6. Itw as furthera partofthe conspiracy thatthem oney forthe flrearm stransactionsw as

provided by the co-conspirqtor.

       7.Itwasfurtherapartofthe conspiracy thatfirearm spurchasedby the defendantwere

transferred to the possession ofthe co-conspirator.

          Itwasfurtherapartoftheconspiracythattheco-conspiratorpaidthedefendantfor
                                               N

obtaining the firennnsforthe co-conspirator.




   Case 6:19-cr-00005-NKM Document 3 Filed 02/21/19 Page 2 of 6 Pageid#: 4
                                        O V ERT A C TS

       lnfurtheranceoftheconspiracy andtoeffecttheobjectsoftheconspiracy,thefollowing
overtacts,am ong others,w ere com m itted in the W estern D istrictofVirginia and elsewhere:

           Asset.
                forth in the chartbelow,on oraboutthe following datesthe defendantm adea

falsestatementtothetoliowingliçensedfirearmsdealersthatshewasthétnzepurchaserofthe
follow ing firearm s:

   D ate                          Firearm s                      ' Firearm sDealer,
                                                                  Address,& LicenseNo.
 October     1H ighpoint9mm Pistol                                VistaPawn
 12,2017                                                          1000 M ain Street,Suite F
                                                                  Altavista,VA 24517
                                                                  1-54-031-02-7J-14429
 October     1Tatm zs40 caliberpistol                             VistaPawn
 24,2017                                                          1000 M ain Street,SuiteF
                                                                  Altavista,VA 24517
                                                                  1-54-031-02-7J-14429
 October     1Taurtzs40 caliberpistol                             Vista Pawn
 27,2017                                                          1000 M ain Street,SuiteF
                                                                  Altavista,VA 24517
                                                                  1-54-031-02-7J-14429
 November 1Taurus'gm m pistol                                     Vista Pawn
 10,2017 1 SCCY 9m = pistol                                       1000 M ain Street,SuiteF
                                                                  Altavista,VA 24517
                          .                                       1-54-031-02-75-14429


       A 11in violation ofTitle 18,U nited States Code,Section 371.




   Case 6:19-cr-00005-NKM Document 3 Filed 02/21/19 Page 3 of 6 Pageid#: 5
                                          C O UN T TW O

       1. On or about O ctober 12, 2017, in the W estem District of V irgirlia, the defendant,

JAN IK A BA RK SDA LE,in connection w ith the acquisition ofa firearm ,a Highpoint9m m pistol,

from ,VistaPaw n,alicensed dealeroffirearm s,w ithin them eaning ofChapter44,r
                                                                             laitle 18,U nited

States Code,knowingly m ade a false and sctitious writlen statement to Vista Pawp,which

statem entwasintended and likely to deceive Vista Pawn,asto afactm aterialto thelawfulnessof

such saleofthesaidsrearm tothedefendantunderchapter44 ofTitle18,United StatesCode,in
thatthe defendantdid execute a Depaem entofJustice,Bureau ofAlcohol,Tobacco,Firenrms,
and Explosivesform 4473,Firearm sTransacionRecord,totheeffectthatthatshewastheactual
buyerofthesrearm indicated on theForm 4473,when in factasthe defendantthen knew,she
wasnottheactualbuyerofihesrearm .
                                                                             *
                                     t                                             ?
          A11inviolationofTitle 18,UnitedStatesCode,Sections922(a)(6)and924(a)(2).
                                         C O U NT TH R EE

          On or about October 24,2017,in the W estem District of Virginia,the defendant,

JA N IK A B AR K SDA LE,in corm ectionw ith the acquisition ofa flrearm ,aTatm zs40 caliberpistol,

from ,V ista Pawn,a licensed dealeroffirearm s,w ithin them eaning ofChapter44,Title18,United

States Code,knowingly m ade a false and lctitious writlen statem entto Vista Pawn,which

statementwasintended andlikelyto deceiveVista Pawn,asto afactm aterialtothelawfulnessof

such saleofthesaidErearm to tlzedefendantunderchapter44 ofTitle18,United StatesCode,in
thatthe defendantdid execute a DepaementofJustice,Bureau ofAlcohol,Tobacco,Firearms,
and Explosivesform 4473,Firearm sTransacdon Record,to the effectthatthatshew asthe act'ual
buy'er ofthe srearm indicated on the Form 4473,when in factas the defendantthen knew,she

wasnottheacm albuyerofthesrearm .

          A11inviolation ofTitle18,UnitedStatesCode,Sections922(a)(6)and924(a)(2).



   Case 6:19-cr-00005-NKM Document 3 Filed 02/21/19 Page 4 of 6 Pageid#: 6
                                        CO U N T Fo U R
       1. On or about O ctober 27, 2017, in the W estem D istdct of V irginia, the defendant,

JANIK A BARKSDALE,incormectionwiththeacquisitionofafirearm ,aTaurus40 caliberpistol,

from ,VistaPawn,alicensed dealeroflrearms,withinthem eaningofChapter44,Title18,United

States Code, knowingly m ade a false and lctitious written statem ent to Vista Paw n, which

statem entwasintendedandlikelyto deceiveVistaPawn,astoafactm aterialtothelawfulnessof

suchsaleoftilesaidsrearm tothedefendantunderchapter44ofTitle18,UnitedStatesCode,in
tlzatthe defendantdid execute a DepartmentofJusdce,Bureau ofAlcohol,Tobacco,Firenrms,
andExplosivesform 4473,FirearmsTransacdon Record,totheeffectthatthatshewastheacm al
buyeroftheSrearm indiéated on the Form 4473,when in factasthe defendantthen knew,she
wasnottheacm albuyerofthefrearm .

          M 1inviolation ofTitle18,United StatesCode,Sections922(a)(6)and924(a)(2).
                                        C OU N T FIVE
       1.On or aboutN ovem ber 10,2017,in the W estem D istrict of V irginia,the defendant,

JANIKA BARKSDALE,in cozm ection with theacquisition ofaflrearm ,aTaurus9mm pistoland

a SCCY 9m m pistol,from ,Vista Pawn,a licensed dealer of flrearm s,w itllin the meaning of

Chapter44,Title 18,U nited States Code,knoW ingly m ade afalse and sctitiousw ritlen statem ent

to Vista Pawn,which statem entwas intended arld likely to deceive Vista Pawn,as to a fact

m aterialto thelawfulness ofsuch sale ofthesaid srearm to thedefendantunderchapter44 of
Tide 18,United States Code,in thatthedefendantdid execute aD epa/m entofJustice,Bureau of
Alcohol,Tobacco,Firearm s,and Explosivesform 4473,Firearm sTransaction Record,to theeffect
thatthatshewastheacm albuyerofthesrearm indicated on theForm 4473,when in factasthe
defendantthenknew,shewasnotthe actualbuyerofthesrearm .

          Al1inviolation ofTitle18,UnitedStatesCode,Sections922(a)(6)and924(a)(2).



   Case 6:19-cr-00005-NKM Document 3 Filed 02/21/19 Page 5 of 6 Pageid#: 7
AT              sj
  rueBilltl'
           lijT/ dayofFebruary2019.


                                             /s/FOREPERSON
                                              FOR#PERSON

                                         N



                                         %     HOMAST.CU EN
                                                ITED STA TES A TTORN EY




  Case 6:19-cr-00005-NKM Document 3 Filed 02/21/19 Page 6 of 6 Pageid#: 8
